McClain, J.
As the case is presented to us no question is made' with reference to the testimony of Maggie Blumer that in purchasing the real property in question she used $2,323.53 received by her from her father and his estate in paying $3,780 for the real estate which she now owns, the last-named sum being the full purchase price'of the property, less the mortgage thereon, which remains unpaid. But it is contended for appellant that the difference between what was received from the father and his estate, and what was paid for the property came from the husband, John Blumer, and that the property should be subjected to the payment of plaintiff’s judgment against him to this extent.
i. Fraudulent conveyances: exempt earnings: transfer to wife. It is not clear that the sum derived from the father’s estate had not been materially increased by being- loaned at interest, for $600 had been in Maggie Blumer’s hands for 10 years before it was used in the pur- ** * chase of the real estate. But, however, this . 7 ' may be, Maggie Blumer augmented her funds from time to time prior to the purchase of the real estate *170from her husband’s earnings as a laborer, which amounted to about ,$36 per month and were regularly, turned over to her by him as received,' and from board money received from keeping her brother as a boarder at the rate of $14 per month. From the money received from these sources, Maggie Blumer paid the family expenses, including the expense of her husband’s clothing, and as no other source of income appears, we must presume, perhaps, that it was from her husband’s earnings, and from this board money, that she accumulated a considerable part of the $1,400 which was added to the sum actually received from her father and his estate in purchasing the real property which she now owns.
'But we do not think, even under this concession, the plaintiff is entitled to subject the real property of Maggie Blumer to this extent to the payment of plaintiff’s claim against her husband. The husband’s earnings were exempt, and he had a right if he saw fit to transfer them to his wife as they were received, free from any liability to the payment of plaintiff’s claim. His intention to thus transfer) his exempt earnings so that they could not be reached by his creditors would not constitute a fraud, and we think it clear under the evidence this is exactly what he did. He and his wife both testified that his entire- earnings were given to his wife from month to month, with the understanding that she should pay the family expenses, and there is no evidence that there was any agreement on her part to return any portion of the earnings not- used for that purpose. If, by economy and thrift, she was able to pay the family expenses out of that sum, and accumulate a fund for herself with her husband’s entire consent and approval, we see no reason why the property acquired with such fund should be subjected to plaintiff’s claim.
*1712. wife’s sepaRATE EARNINGS: exemption. *170But counsel for appellant argues that under the testimony of the defendants, the expenses of the family exceeded the husband’s earnings, so that no fund could have *171arisen from that source, and the amount of $1,400 must have been derived from board money, and ^ ° ' that this board money was the property of the husband as it was not- earned by the wife in any separate business or employment. No doubt it is true that where the husband receives board money, there being no evidence that it was earned by or payable to the wife under any separate contract or in an independent business, he does not become indebted to the wife for the money thus received, and that she cannot, as against the creditors of her husband, claim an interest in property acquired by him in part with such board money. Hamill v. Henry, 69 Iowa, 752. We have also held that if the husband takes a contract for keeping boarders, he may recover in his own name, and that there is no right of action in favor of the wife, although she may1 have performed the labor necessary in carrying out the contract. Miller v. Dickinson County, 68 Iowa, 102. But, on the other hand, we think there can be no controversy under our decisions as to the soundness of the propositoin that where, by the consent of the husband, the wife keeps boarders on hei* own account and receives the board money and invests the fund thus accumulated in property in her own name such property is exempt from any claim on the part of the husband’s creditors. Gilbert v. Glenny, 75 Iowa, 513; Hoag v. Martin, 80 Iowa, 714; Carse v. Reticker, 95 Iowa, 25.
As no interest of defendant John Blumer in the property in controversy apparently owned by his wife, Maggie Blumer, has been established by the evidence, and there is no showing of any fraud in the transfer of the husband’s earnings to the wife of which the plaintiff has ground to complain, we reach the conclusion that the decree of the trial court is right and it is affirmed. ■